UMB Distribution Services, LLC 803 West Michigan Street, Suite A Milwaukee, WI, 53233 November 23, 2011 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Vericimetry Funds (the "Trust") File Nos. 333-175410; 811-22578 REQUEST FOR ACCELERATION Dear Sir or Madam: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission's authority under Rule 461(a) under the Securities Act of 1933, we request that the effective date of the amendment to the Trust's Registration Statement filed on Form N-1A/A on Wednesday, November 23, 2011 be accelerated so that the Registration Statement may become effective on November 25, 2011. Very truly yours, /s/ Robert J. Tuszynski Robert J. Tuszynski President
